Citation Nr: 0524480
Decision Date: 09/08/05	Archive Date: 01/12/06

DOCKET NO. 03-25 329                        DATE SEP 08 2005


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for chondritis of the vertebrae.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2002 rating decision of the Department of Veterans /Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.

A hearing was held in January 2005 at the RO before the undersigned, and who is rendering the determination in this case.

FJNl)INGS OF FACT

1. The RO denied entitlement to service connection for osteochondritis in a September 1953 rating decision. The veteran was notified of this decision and of his appellate rights, but did not appeal the denial.

2. The RO reopened the veteran's claim for entitlement to service connection for osteochondritis in an August 1998 rating decision. The veteran was notified of this decision and of his appellate rights, but did not appeal the denial.

3. Evidence submitted since the time of the RO's August 1998 rating decision denying service connection for osteochondritis does not relate to an unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1. The August 1998 RO decision, which denied the veteran's claim to reopen the issue of entitlement to service connection for chondritis, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

- 2



2. The evidence received since the August 1998 RO decision is not new and material; thus, the claim of service connection for chondritis is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 CF.R. § 3.156(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the claim here on appeal, the Board must determine whether the veteran has been apprised of the law and regulations applicable to this matter, the evidence necessary to substantiate the claims, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of2000 (the VCAA) and other applicable laws. See 38 U.S.CA. §§ 5100,5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his/her claim for benefits and further allocate the responsibility for obtaining such evidence. The VCAA further provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for a benefit under a law administered by the Secretary unless no reasonable possibility exists that such assistance will aid in substantiating the claim. In part, the VCAA specifically provides that VA must make reasonable efforts to obtain relevant governmental and private records that a claimant adequately identifies to VA and authorizes VA to obtain. The VCAA also states that assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. See 38 U.S.CA. § 51 03A. The United States Court of Appeals for Veterans Claims (Court) held in Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must strictly comply with an relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in part held that a VCAA notice, as required by 38 U.S.C.A. Section 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision (i.e. that of the RO) on a claim for VA benefits. In Pelegrini, it was observed that VA

- 3 


must (1) inform a claimant of the information and evidence not of record that is necessary to substantiate a claim; (2) inform a claimant of the information and evidence that VA will seek; (3) inform a claimant of the information and evidence that the claimant is expected to provide; and (4) request or tell a claimant to provide any evidence in the claimant's possession that pertains to the claim. This "fourth element" of the notice requirements comes from the language of 38 C.F .R. Se4tion 3.159(b )(1).

In this case, VCAA notice was first given in April 2002, which is prior to the initial AOJ decision of December 2002. Thus, it was sent to the veteran before the adverse decision by the RO, as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA specifically and in detail in letters dated in April 2092, November 2002 and September 2003; he was advised of the evidence needed to substantiate the underlying claim of entitlement to service connection as well as evidence needed to be considered "new and material." Because the letters fully provided notice of elements (1), (2), and (3), see above, it is not necessary for the Board to provide extensive reasons and bases as to how VA has complied with the VCAA's notice requirements. See Mayfield v. Nicholson_ 19 Vet. App. 103, 129 (2005). In addition to the explicit VCAA notice, the veteran was advised in the rating decision on appeal and the Statement of the Case as to the specific reasons why his particular claim was being denied and of the evidence that was lacking. He was also supplied with the complete text of
38 C.F.R. Section 3.159(b)(1) in the June 2003 Statement of the Case. Thus, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board is mindful that, in concluding that the VCAA notice requirements have been satisfied, the Board has relied on communications other than the RO's formal VCAA notice letters; however, what the VCAA seeks to achieve is to give a claimant notice of the elements outlined above. Once that has been done notwithstanding whether it has been done by way of a single notice letter or via more than one communication - the essential purposes of the VCAA have been satisfied. Here, the Board finds that, because each of the content requirements of a VCAA notice has been met, any error in not providing a single notice to the veteran

- 4



covering all content requirements is harmless. See, e.g., 38 C.F.R. § 20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the veteran in obtaining evidence and affording him the opportunity to give testimony before the Board, which he did in March 2005. It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the veteran's claims file, and the veteran does not appear to contend otherwise. Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the veteran and that no further action is necessary to meet the requirements of the VCAA and the applicable implementing regulations. Consequently, the Board finds that the record is ready for appellate review.

The veteran contends that he injured his back during active service and continues to have pain in his lumbar and cervical spine that he believes is a result of that inservice injury. He testified before the Board in March 2005 that the injury occurred in 1952 and that his service-connected nervous disorder developed as a result of the physical injury to the back. The veteran's wife testified that the veteran had back problems when she met him in the late 1950's.

The veteran submitted his initial application for VA compensation benefits in June 1953. At that time, he listed as disabilities developed during service an injury to the groin, a nervous condition, and paralysis of the left side effecting his hearing, eyesight, throat, arm, hand and leg of the left side. The veteran did not mention having injured his back during service nor having back pain or disability at the time of application. Upon VA examination in August 1953, x-rays of the dorsal and lumbar spine showed various abnormalities, including a possible chondritis. Based on this medical finding and the veteran's service medical records showing that he entered service with moderate kyphosis that was deemed to be due to old osteochondritis upon examination in February 1952, the RO denied entitlement to service connection for both osteochondritis and kyphosis in its September 1953 rating decision. The veteran was given notice of the rating decision, but did not appeal the denial of benefits. Accordingly, the RO decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

- 5 



In August 1998, the RO apparently reopened the veteran's claim and continued the denial of entitlement to service connection for chondritis by finding that the claim was not well-grounded. The RO advised the veteran of its rating decision and of his appellate rights, but he did not appeal the continued denial of benefits. Accordingly, the RO decision became final.

The veteran again seeks to reopen his claim of entitlement to service connection for chondritis of the vertebrae by asserting that his back pain is a result of an in-service
injury. Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed of new and material evidence is presented or secured with respect to the claim which has been disallowed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. For claims filed after August 2001, such as this claim, "new and material evidence" is defined as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

With these considerations in mind, the Board must determine if the veteran's claim of entitlement to service connection for chondritis of the vertebrae may be . reopened. In reviewing the evidence, the credibility of new evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 1998 rating decision, the evidence of record included service medical records showing that the veteran entered service with moderate kyphosis of the spine. He injured his right upper thigh and groin in a twisting injury in June 1951 and made no complaints of back pain; he began having back pain in November 1951 and related that he could not recall any injury to the back at any time during his life. Upon examination in February 1952, the veteran was determined to have a marked dorsal kypho-scoliosis with wedging of almost all of the thoracic vertebrae; an orthopedic service panel deemed the veteran unable to perform the rigors of military service and that the back disorder existed prior to service. He appears to have been placed on a physical profile until his discharge in March 1953. The veteran was also hospitalized for treatment of a psychiatric disorder from September 1952 to March 1953. Records associated with his

- 6



discharge include the finding that the veteran's chondritis, juvenile type, of the thoracic and lumbar vertebrae with resulting kyphosis was not incurred during service.

Since the September 1953 rating decision, the veteran has required periodic treatment for back pain as well as various other physical and psychiatric complaints. Records from a private physician who examined the veteran in April 1953 and records from VA treatment are void of evidence suggesting that the veteran's complaints of back pain are due to an in-service injury notwithstanding the fact that some of the treatment records include a history as supplied by the veteran of hurting his back in the accident that was described in the service medical records associated with the veteran's complaints of thigh and groin injury. In fact, an orthopedic consult who examined the veteran during a hospital stay from August 1961 to October 1961 opined that the abnormalities of the veteran's spine were developmental and that most of his symptoms were psychosomatic factors not due to organic disease.

The evidence submitted since the final August 1998 RO decision includes the March 2005 testimony before the undersigned as well as medical treatment records. Given the evidence outlined above, the Board finds that the testimony of the veteran and his wife as well as current treatment records are new, but that evidence cannot be considered material because it does not speak to an unestablished fact necessary to substantiate the claim of entitlement to service connection for osteochondritis. The statements of the veteran and his wife, standing on their own, are insufficient to establish a relationship between a current back disability and an in-service injury. See Espiritu v. Derwinski, 2 Vet. App. 492,495 (1992) (Laypersons are not competent to offer medical opinions). The veteran's current contention that his back pain is due to an in-service injury is not supported by the medical evidence contemporaneous to his active service nor by his own request for VA compensation benefits filed upon his discharge from service. The medical evidence clearly shows that the veteran's back pain is due to a developmental disorder and psychosomatic factors. As such, the claim of entitlement to service connection for chondritis of the vertebrae is not reopened and remains denied.

- 7



ORDER

New and material evidence having not been submitted, service connection for chondritis of the vertebrae remains denied.

CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


- 8 




